Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EPO on 02/06/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 is being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because examiner believes the phrase “In an embodiment,” should be removed.  Correction/argument is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3, 5, and 10-11 are objected to because of the following informalities:  
“outer surface” in Claim 3 should be “outer surface of the body portion”
“the second end” in Claim 6 and Claim 10 should be “the second end of the body”
“the switchgear” in Claim 11 should be “the metal clad medium voltage switchgear.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “at least one T-off and pin” (more than one), and claim 1 recites “a T-off and pin” (exactly one) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In this office action, examiner will treat the T-off and pin as being electric connection between a main and branch bus bar and pin connector through the bushing
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flow leader” in claims 4-6 is a relative term which renders the claim indefinite. The term “flow leader” is not adequately defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For this action, examiner will treat flow leader as being a “plastic injection molding flow leader”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless—

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, and 2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chint (CN206727517).
Regarding Claim 1, Chint teaches a bushing (Fig. 2-1, element 1) for a metal clad medium voltage switchgear (description, paragraph 22, “switchgear”), comprising: a hollow body (implicit), wherein the body is comprised of polyamide (Description, paragraph 0026, “PA66+”), wherein a first end of the body is configured to connect to a compartment of the medium voltage switchgear (Fig. 1-2, Element III), and wherein, a second end of the body is configured to connect to a T-off and pin (Fig. 2, element 7).
Regarding Claim 2. Chint teaches the bushing according to claim 1, wherein a body portion extends from the first end of the body to the second end of the body, and wherein the body portion is circular shaped about an axis extending from the first end of the body to the second end of the body (see Fig. 2-1).
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jiangsu (CN105098638).
Regarding Claim 1, Jiangsu teaches a bushing for a metal clad medium voltage switchgear (1), comprising: a hollow body (switch cubicle-paragraph 3), wherein the body (9) is comprised of polyamide ([0008]), wherein a first end of the body is configured to connect to a compartment (upper insulation contact box) of the medium voltage switchgear, and wherein, a second end of the body is configured to connect to a T-off and pin (7).
Regarding Claim 10. Jiangsu teaches the bushing according to claim 1, wherein the second end comprises a dielectric rim (see Fig.1, 7).
Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by SACHSENWERK (DE4039340).
Regarding Claim 1, Sachsenwerk teaches, in Fig. 1, a bushing for a metal clad medium voltage switchgear (1), comprising: a hollow body (description, column 1 lines 1-5), wherein the body is comprised of polyamide (column 2 lines 52-58), wherein a first end of the body is configured to connect to a compartment of the medium voltage switchgear, and wherein, a second end of the body is configured to connect to a T-off and pin (column 3 lines 57-61).
Regarding Claim 6. Sachesenwerk teaches the bushing according to claim 1, wherein the second end comprises a planar portion (9b), and wherein at least one T-off and pin connection are located within the planar portion (Fig. 1- Fig. 3).
Regarding Claim 7. Sachesenwerk teaches the bushing according to claim 6, wherein the planar portion (9b) has a separate T-off connection and a separate pin connection (Fig. 3- one of the holes can be the separate pin connection).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103  which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56  to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C)  for any potential 35 U.S.C. 102(a)(2)  prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chint (CN20672757) in view of Rolf (EP1958215).
Regarding Claim 3. Chint discloses the claimed invention except for an outer surface of the body portion is chamfered such that the outer surface is angled to the axis in a direction from the first end of the body to the second end of the body.  
Rolf teaches the body portion (1) is chamfered such that the outer surface is angled to the axis in a direction from the first end of the body (7 region) to the second end of the body (6 region) (Fig. 1, Fig. 3-4)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bushing as disclosed by Chint with the chamfered body portion as disclosed by Rolf in order to improve drainage in case of condensation as it is known in the art. Also, it has been held that changing the shape of an object is routine to one of ordinary skill in the art if persuasive evidence is absent that the particular configuration of the claimed object is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chint in view of Dunnwand (EP3241658).
Regarding Claim 4. Chint teaches the bushing according to claim 2, but does not teach an internal surface of the body portion comprises at least one flow leader.
Dunnwand teaches an internal surface of the body portion comprises at least one flow leader (discloses use of flow leader in molded plastic product) (Fig. 1-6, Fig. 8, [0012]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bushing as disclosed by Chint with the flow leader as disclosed by Dunnward in order to promote a well-balanced plastic flow which avoids formation of air traps, undesired weld lines, and warpage issues..  
Regarding Claim 5. Chint and Dunnward discloses the claimed invention except for the at least one flow leader is in a direction from the first end of the body to the second end of the body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the direction of the flow leader to be from the first end and second end to improve drainage of fluids to protect the switchgear, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachsenwerk in view of Dunnwand (EP3241658)
Regarding Claim 8. Sachsenwerk teaches the bushing according to claim 6, but does not teach an inner surface of the planar portion comprises at least one flow leader.  
Dunnwand teaches an inner surface of the planar portion comprises at least one flow leader (discloses use of flow leader in molded plastic product) (Fig. 1-6, Fig. 8, [0012]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bushing as disclosed by Sachsenwerk with the flow leader as disclosed by Dunnward in order to promote a well-balanced plastic flow which avoids formation of air traps, undesired weld lines, and warpage issues..  
Regarding Claim 9. Sachsenwerk and Dunnwand teaches the bushing according to claim 6, wherein an inner surface of the planar portion comprises at least one reinforcement part (ribs serve dual function {flow leader, structural reinforcement) (Dunnward, Fig. 1-6, Fig. 8 – {11,21}) (Dunnward, [0012]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chint in view of Schweiz (EP3451474).
Regarding Claim 11. Chint teaches the bushing according to claim 1, wherein the first end of the body is configured to connect to the compartment of the switchgear via at least one assembly groove.
Schweiz teaches the first end of the body is configured to connect to the compartment of the switchgear via at least one assembly groove (Fig. 1, [0003-006]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bushing as disclosed by Chint with the assembly groove as disclosed by Schweiz in order to allow the bushing to connect to the switchgear without needing screws or bolts as it is known in the art .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848